Citation Nr: 0009974	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  92-19 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder to include injury residuals.  

2.  Entitlement to service connection for a right knee 
disorder to include injury residuals.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for head injury 
residuals to include chronic organic brain syndrome.  

5.  Entitlement to a compensable disability evaluation for 
forehead laceration residuals.  

6.  Entitlement to a compensable disability evaluation for 
left third metacarpal fracture residuals.  

7.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324 (1999).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and father


INTRODUCTION

The veteran had active service from August 1980 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The case was previously before the Board in June 1997 when 
service connection was denied for right leg, right elbow and 
left knee injury residuals.  The remaining issues were 
remanded for further development.  The veteran was scheduled 
for examination but failed to appear.  He stated that he 
would report and was rescheduled and again did not report for 
examination.  He explained that the examinations would cause 
him to mss too much time from work.  It appears that VA can 
do no more without the veteran's cooperation.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence which connects a current left elbow 
disorder to disease or injury during service.  

3.  There is no evidence which connects a current right knee 
disorder, to include injury residuals, to disease or injury 
during service.  

4.  There is no evidence which connects a current back 
disorder to disease or injury during service.  

5.  There is no evidence which connects current head injury 
residuals, to include chronic organic brain syndrome, to 
disease or injury during service.  

6.  The service-connected forehead laceration residuals 
consist of a 6 centimeter scar which is no more than slightly 
disfiguring and which does not approximate moderately 
disfiguring.  

7.  The service-connected left third metacarpal fracture 
residuals are not shown to affect function of the wrist, hand 
or fingers.  

8.  The veteran's service-connected disabilities are: 
Residuals, laceration of forehead, scar; Residuals 
laceration, right great toe; Residuals, fracture, third 
metacarpal, left.  The service-connected disabilities are 
each rated at zero percent (noncompensable).  

9.  The service-connected disabilities do not clearly 
interfere with normal employability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a left elbow 
disorder, to include injury residuals, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a right knee 
disorder, to include injury residuals, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for a  back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim for service connection for head injury 
residuals, to include chronic organic brain syndrome, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5. The criteria for a compensable rating for forehead 
laceration residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.118 
and Code 7800 (1999).  

6.  The criteria for a compensable rating for left third 
metacarpal fracture residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a and Codes 
5126-5156, with notes, 5213-5227 with notes (1999).  

7.  The criteria for entitlement to a compensable rating 
under the provisions of 38 C.F.R. § 3.324 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.324 
(1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The rating decisions, statement of the case and supplemental 
statements of the case, particularly the December 1998 
supplemental statement of the case, adequately informed the 
veteran of the lack of evidence to support his claim in 
accordance with 38 U.S.C. 5103 (West 1991); 38 C.F.R. § 3.103 
(1999).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service Connection for Left Elbow Disorder to include Injury 
Residuals

At his July 1992 RO hearing, the veteran testified that he 
injured his left elbow in a motor vehicle accident during 
service.  He reported that his left elbow hurt for 
approximately two years after the accident.   He expressed 
the opinion that that he had difficulty lifting heavy objects 
as a result.  He admitted that he had no treatment after 
service.  Hearing transcript, 12.  

The veteran is competent to report what he experienced, such 
as an elbow injury during service.  He does not have the 
medical training and experience to diagnosis a current left 
elbow disability or to etiologically relate a current 
diagnosis to the injury in service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  His testimony presents evidence of 
injury in service and does not provided evidence on the other 
aspects of a well grounded claim.  

A well grounded claim also requires evidence of a current 
disability from a physician or other medical professional.  
Grottveit, 5 Vet. App. at 93.  A VA clinical note dated in 
April 1997 shows the veteran reported his injury in service.  
He gave a history of occasional stiffness in the elbows.  It 
was noted that X-rays had been negative.  The elbows had a 
full range of motion without swelling or other symptoms.  The 
assessment was degenerative joint disease in the elbows.  
This meets the requirement for evidence of a current 
disability.  

However, there is no evidence on the third point of evidence 
required for a well grounded claim.  Review of the record 
does not disclose any evidence from a competent witness which 
would connect a current elbow disability to disease or injury 
during service.  Grottveit, 5 Vet. App. at 93.  While the VA 
clinician recorded the history of injury in service, given by 
the veteran in April 1997, the doctor did not link his 
diagnosis to that injury.  

There is no evidence of a chronic left elbow disorder during 
service.  38 C.F.R. § 3.303(b) (1999).  The medical report of 
the August 1981 accident shows the extremities were intact 
except for the left wrist.  Recheck the next day did not 
disclose any additional abnormalities.  The upper extremities 
were normal when the veteran was examined for separation from 
service in May 1982.  

The veteran testified of pain for two years after the injury 
in service and of current weakness.  However, there is no 
evidence from a competent medical source which connects the 
symptoms described by the veteran to a current disability.  
38 C.F.R. § 3.303(b) (1999); Savage, at 497.  

While degenerative joint disease was the assessment in April 
1997, it was noted that X-rays had been negative.  There is 
no competent evidence of arthritis in the elbow being 
manifested to a degree of 10 percent or more during the first 
year after the veteran left service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

As there is no evidence from a physician or other trained 
medical professional which links the current disability to 
the injury in service, the claim is not well grounded and 
must be denied.  38 U.S.C.A. § 5107(a) (West 1991).  

Service Connection for a Right Knee Disorder to include 
Injury Residuals

At his July 1992 RO hearing, the veteran testified that he 
injured both knees in a motor vehicle accident during 
service.  He admitted that he had no treatment after service.  
He stated that it made his leg hurt.  Hearing transcript, 11.  
He stated he had pain mainly in the right knee.  Hearing 
transcript, 12.  

The veteran is competent to report what he experienced, such 
as an knee injury during service.  He does not have the 
medical training and experience to diagnosis a current right 
knee disability or to etiologically relate a current 
diagnosis to the injury in service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  His testimony presents evidence of 
injury in service and does not provided evidence on the other 
aspects of a well grounded claim.  

A well grounded claim also requires evidence of a current 
disability from a physician or other medical professional.  
Grottveit, 5 Vet. App. at 93.  A VA clinical note dated in 
April 1997 shows the veteran reported his injury in service.  
He gave a history of occasional stiffness in his knees.  It 
was noted that X-rays had been negative.  The knees had a 
full range of motion without swelling.  There was crepitus.  
The assessment was degenerative joint disease in the knees.  
This meets the requirement for evidence of a current 
disability.  

However, there is no evidence on the third point of evidence 
required for a well grounded claim.  Review of the record 
does not disclose any evidence from a competent witness which 
would connect a current right knee disability to disease or 
injury during service.  Grottveit, 5 Vet. App. at 93.  While 
the VA clinician recorded the history of injury in service, 
given by the veteran in April 1997, the doctor did not link 
his diagnosis to that injury.  

There is no evidence of a chronic right knee disorder during 
service.  38 C.F.R. § 3.303(b) (1999).  The medical report of 
the August 1981 accident shows the extremities were intact 
except for the left wrist.  Recheck the next day did not 
disclose any additional abnormalities.  The lower extremities 
were normal when the veteran was examined for separation from 
service in May 1982.  

The veteran testified of continuing knee pain after the 
injury in service and of current weakness.  However, there is 
no evidence from a competent medical source which connects 
the symptoms described by the veteran to a current 
disability.  38 C.F.R. § 3.303(b) (1999); Savage, at 497.  

There is no evidence of any presumptive disability such as 
arthritis in the right knee or that it was manifested to a 
degree of 10 percent or more during the first year after the 
veteran left service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

As there is no evidence from a physician or other trained 
medical professional which links a current right knee 
disability to the injury in service, the claim is not well 
grounded and must be denied.  38 U.S.C.A. § 5107(a) (West 
1991).  


Service Connection for a Back Disorder

At his July 1992 RO hearing, the veteran testified that he 
injured his lower back in a motor vehicle accident during 
service.  He reported that his low back had pain immediately 
after the accident.  Hearing transcript, 7.  He said that it 
lessened but never completely left.  He reported being 
treated once during service.  He did not seek treatment 
immediately after service but eventually went to a 
chiropractor.  Hearing transcript, 8.  The chiropractor 
reportedly found something wrong with his back and provided 
treatment.  He stated that his back has continued to bother 
him and bothers him now.  Hearing transcript, 9.  

The veteran is competent to report what he experienced, such 
as a back injury during service.  His report of a back injury 
in service meets the first requirement for a well grounded 
claim.  

There are current back diagnoses which meet the second 
evidentiary requirement for a well grounded claim.  An April 
1998 VA orthopedic clinical note contains an impression of 
mechanical low back pain.  

However, a well grounded claim also requires evidence which 
connects the current disability to the disease or injury in 
service.  As discussed above, this evidence of a nexus or 
connection must come from a qualified medical professional.  
The assertion that there is a connection, from a lay witness 
such as the veteran, is not competent evidence.  Grottveit, 5 
Vet. App. at 93.  In this case, the claim is not well 
grounded because there is no competent evidence of a 
connection.  

Review of the record does not disclose any evidence from a 
competent witness which would connect a current back 
disability to disease or injury during service.  There is a 
December 1991 medical examination report for a state agency 
which reports the post service motorcycle accident and that 
the veteran had back pain since the accident.  There was a 
diagnosis of low back pain.  

There is a report from a private chiropractor that treatment 
began in August 1986 and continued into September 1986.  The 
diagnosis was subluxation L5 and right sacroiliac, strain 
with muscle spasms due to lifting.  The chiropractor did not 
connect his findings to injury in service.  

There is no evidence of a chronic back disorder during 
service.  38 C.F.R. § 3.303(b) (1999).  The service medical 
records show that, in July 1981, the veteran had upper 
lateral back pain secondary to lifting and twisting.  
Clinical notes show he fell in a hole.  An upper back strain 
was the assessment.  He was treated and returned to duty.  
The next day, he complained of back pain.  There was a 
diagnosis of lumbar back pain and he was given a profile for 
7 days.  There were no further back complaints, treatments or 
diagnoses in service.  In August 1981, the veteran was 
involved in an accident and thrown from a truck.  He 
sustained a forehead laceration.  There were no back 
complaints, findings or diagnoses.  Recheck the next day did 
not disclose any abnormalities.  On examination for 
separation from service, in May 1982, the veteran reported 
having had low back pain due to a minor strain.  The examiner 
reported the veteran's spine and muscles were normal.   

The veteran testified of continuing back symptoms after the 
injury in service.  However, there is no evidence from a 
competent medical source which connects the symptoms 
described by the veteran to a current disability.  38 C.F.R. 
§ 3.303(b) (1999); Savage, at 497.  

There is no evidence of any presumptive disability such as 
arthritis in the lumbar spine or that it was manifested to a 
degree of 10 percent or more during the first year after the 
veteran left service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

As there is no evidence from a physician or other trained 
medical professional which links a current back disability to 
the injury in service, the claim is not well grounded and 
must be denied.  38 U.S.C.A. § 5107(a) (West 1991).  

Service Connection for Head Injury Residuals
 to include Chronic Organic Brain Syndrome

At his July 1992 RO hearing, the veteran testified that he 
was thrown from the back of a pick up truck and hit his head 
on railroad tracks.  He reportedly sustained a laceration 
above the eye and contusions.  Hearing transcript, 3.  He 
stated that it affected his vision somewhat and gave him a 
pulsating sensation in the eye.  He described difficulty 
focusing.  He told of experiencing dizziness after the 
accident and occasional episodes afterwards.  He stated that 
he had not seen a doctor to determine the residual effects of 
the head injury.  He believed it affected his thinking 
ability and ability to perform tasks.  Hearing transcript, 5.  
The veteran's report of injury in service meets the first 
requirement for evidence of a well grounded claim.  

In February 1992, a VA examiner diagnosed chronic brain 
syndrome associated with closed head injury, manifested by 
mild to moderate memory deficits.  This diagnosis meets the 
second requirement for evidence of a current disability.  

A well grounded claim also requires evidence which connects 
the current disability to disease or injury in service.  
Here, there is no such evidence so the claim is not well 
grounded and must be denied.  

There is no evidence of chronic head injury residuals, to 
include chronic organic brain syndrome, during service.  
38 C.F.R. § 3.303(b) (1999).  The report of the August 1991 
emergency treatment shows the veteran was thrown from a truck 
and sustained a 4 centimeter forehead laceration.  He 
complained of head pain and mild neck stiffness.  He was 
alert and in no acute distress.  His neck was supple and non-
tender.  Eye movements were normal.  The extremities were 
neurovascularly intact.  Neurologic evaluation showed the 
veteran to be alert and oriented.  Cranial nerves II through 
XII were intact.  Motor, sensory and deep tendon reflexes 
were intact.  Recheck the next day did not disclose any 
abnormalities.  In October 1981, the veteran had a mental 
evaluation; he admitted smoking dope and excessive alcohol 
intake.  He was referred to a treatment program.  In February 
1982, The veteran complained of headaches and dizziness.  The 
assessment was that it was possibly due to his eyes.  He was 
referred to the optometry clinic, where it was determined 
that he needed new glasses.  On examination for separation 
from service, in May 1982, the veteran's neurologic status 
and psychiatric status were normal.  

The veteran testified of occasional dizziness pain and 
decrease mental capacity after the injury in service.  
However, there is no evidence from a competent medical source 
which connects the symptoms described by the veteran to a 
current disability.  38 C.F.R. § 3.303(b) (1999); Savage, at 
497.  Of particular note regarding the claimed continuity of 
symptoms is the report of the VA hospitalization in September 
and October 1987, which documented heavy substance abuse.  
Diagnoses included: alcohol and nicotine dependency, 
continuous; Drug dependency, cannabis sativa; Drug abuse in 
remission, LSD and cocaine; and Mixed personality disorder 
and antisocial features.  It was specified that there were no 
signs or symptoms of serious chronic organic brain syndrome 
or major thought or affective disorder.  While this report 
documents continuing substance abuse, it does not provide 
evidence of continuing injury residuals.  

Following service, there is no evidence of head injury 
manifestations until after the veteran sustained another 
injury.  A July 1990 report from St. John's Mercy Medical 
Center shows the veteran lost control of his motor cycle, ran 
off the road and struck a tree with his head.  He was wearing 
a helmet.  He was found unconscious.  Diagnoses included 
blunt head trauma.  

Review of the record does not disclose any evidence from a 
competent witness which would connect current head injury 
residuals to disease or injury during service.  Grottveit, 5 
Vet. App. at 93.  

The Board notes that the diagnosis on the February 1992 VA 
general examination was history of residual head injury.  It 
was noted that he was symptomatic per his history of memory 
loss and there was no functional impairment.  The diagnosis 
on the February 1992 mental examination was a chronic brain 
syndrome with closed head injury manifested by mild to 
moderate memory deficits.  Both of these reports refer only 
to the injury in service.  It could be presumed that the 
physicians were linking the current disability to the injury 
in service.  However, it would be wrong to put words in the 
examiners mouths, based on an incorrect history provided by 
the veteran.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
Coghill v. Brown, 8 Vet. App. 342 (1995).  As the examiners 
did not have a complete history, it would be inappropriate to 
assume that they were expressing an opinion linking the 
current disability to the only injury revealed by the 
veteran.  See LeShore v. Brown, 8 Vet App 406, 409 (1995). 

The representative has asserted that the February 1996 report 
by VA staff medical psychologist Stephen Gaioni, Ph.D. 
relates a current disability to the injury in service.  What 
the doctor actually said, in discussing the results of a 
personality inventory, was that the veteran showed signs of 
anxiety and PTSD symptoms, likely as a result of his 
accidents (or as a consequence of his LSD experience.)  First 
it should be noted that the doctor did not actually diagnosis 
anxiety or PTSD.  He said there were symptoms.  He 
specifically stated that the test results did not provide 
evidence of a significant Axis I or Axis II disorder other 
than alcohol/drug abuse.  [Acquired psychiatric conditions 
are diagnosed under Axis I and personality or developmental 
disorders are diagnosed under Axis II.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998)].  The Board will not 
diagnosis a disorder where the trained medical professional 
was only able to diagnosis alcohol and drug abuse.  Colvin v. 
Derwinski, 1 Vet. App. 170 (1991).  Secondly, a comment that 
symptoms, rather than a diagnosis, were likely the result of 
accidents or drug abuse is broadly speculative and is not 
sufficiently specific to justify a belief by a fair and 
impartial individual that a diagnosis is related to the 
accident in service as opposed to the post service accident 
or substance abuse.  38 U.S.C.A. § 5107(a) (West 1991).  See 
Tirpak v Derwinski, 2 Vet. App. 609 (1992).  

There is no evidence that a relevant presumptive disability, 
such organic disease of the nervous system, was manifested to 
a degree of 10 percent or more during the first year after 
the veteran left service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

As there is no evidence from a physician or other trained 
medical professional which links the current disability to 
the injury in service, the claim is not well grounded and 
must be denied.  38 U.S.C.A. § 5107(a) (West 1991).  

Increased Ratings

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claims for higher ratings.  See 38 U.S.C.A. § 5107(a).  
As noted above, the veteran did not report for scheduled 
examinations and notified VA that he could not miss the time 
from work.  He has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Evaluation for Forehead Laceration Residuals

Disfiguring scars of the head, face or neck will be rated as 
noncompensable if slight; 10 percent disabling if moderately 
disfiguring; and 30 percent disabling if severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips or auricles.  A 50 percent rating will be assigned for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  
38 C.F.R. Part 4, Code 7800 (1999).  

Review of the veteran's medical history in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1999) shows that he sustained a 4 
centimeter laceration of his forehead in August 1981.  The 
wound was sutured.  The sutures were removed approximately 5 
days later.  The laceration was noted on the May 1982 
examination for separation from service, without description.  

The report of the February 1992 VA examination discloses the 
presence of a scar on the mid forehead.  It was vertical, 
extending from the midforehead down to the bridge of the 
nose, down the left lateral aspect of the nose.  It was 
approximately 6 centimeters in length.  

In July 1992, the veteran testified of his injury in service, 
without describing the current scarring.  The veteran has had 
other general examinations which did not mention the scar.  
He did not report for examination of his facial scar, 
responding that he could not miss work.  

The limited evidence before the Board shows a scar which is 
no more than slight.  There is no evidence that it is large, 
broad, discolored, or that it deforms the veteran's facial 
skin or muscles.  While the veteran is competent to assert 
that a higher rating is warranted, he has not described or 
presented any evidence that the scar is moderately 
disfiguring.  Consequently, there is no evidence to weigh in 
his favor on this point.  38 U.S.C.A. § 5107(b) (West 1991).  
There is no evidence that the scar approximates the moderate 
disfigurement required for a compensable rating.  

Similarly, there is no evidence that the scar is ulcerated, 
tender and painful on objective demonstration, or effects 
facial function.  38 C.F.R. Part 4, Codes 7803, 7804, 7805 
(1999).  There is no evidence which would approximate any 
applicable criteria for a compensable rating.  38 C.F.R. 
§ 4.118 (1999).  

Evaluation for Left Third Metacarpal Fracture Residuals

Review of the veteran's medical history in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1999) reveals that the veteran had 
pain in his left wrist and hand after his August 1981 
accident.  X-rays were consistent with a chip fracture of the 
proximal end of the third metacarpal.  It was treated with a 
splint.  In October 1981, the veteran complained that his 
grip was not very good.  He complained of weakness and 
tenderness.  X-rays were completely normal.  The grip was 
weaker than normal, but it was noted that it was not a 
measurable quantity.  The veteran's upper extremities were 
normal on the May 1982 examination for separation from 
service.  

On the February 1992 VA examination, his upper extremities 
had a full range of motion without deformity.  

At his July 1992 RO hearing, the veteran testified that once 
in awhile, he will have some pain in his left hand, 
particularly if doing extensive manual labor.  He stated 
there was no numbness or tingling.  He did not know if he had 
lost any dexterity.  He had not been treated for his left 
hand since service.  

Recent clinical notes show the veteran's upper extremities 
have been extensively evaluated and it was determined that he 
had carpal tunnel syndrome, worse on the left than on the 
right.  The examiners did not ascribe these findings to the 
fracture residuals.  Although the hands and wrist were 
extensively evaluated, the medical personnel did not report 
any fracture residuals.  

The veteran did not report for examination and wrote that he 
could not take the time off from work.  

The third metacarpal is a bone in the hand.  See 38 C.F.R. 
§ 4.71, Plate III (1999).  There is no specific rating 
criteria for a fracture of this bone.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).  

In this case, there is no evidence that the fracture 
residuals affect any function in the wrist, hand or fingers.  
The Board's review does not disclose any basis in the rating 
criteria for a compensable rating.  38 C.F.R. § 4.71a (1999).  
The preponderance of the evidence shows that the fracture 
residuals do not approximate any applicable criteria for a 
compensable rating.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. Part 4, including §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71, 4.71a and Codes 5126-5156, with notes, 5213-5227 with 
notes (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
Since the fracture residuals do not meet any requirements for 
a compensable evaluation, zero percent evaluation must be 
assigned.  


A Compensable Rating Under the Provisions of 38 C.F.R. 
§ 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1999).  

Review of the veteran's July 1992 RO hearing testimony does 
not disclose any way in which the service connected forehead 
laceration scar, residuals of laceration of the great toe, 
and left third metacarpal fracture residuals effect the 
veteran's employability.  Similarly, the veteran's medical 
history, the February 1992 VA examination report, and the 
more recent examination reports do not indicate that the 
service-connected disabilities interfere with employment in 
any way.  Since the medical reports indicate that there are 
other non-service-connected disorders which affect the 
veteran's ability to work, and do not implicate the service-
connected disabilities, the preponderance of the evidence is 
against the assignment of a compensable rating under 
38 C.F.R. § 3.324 (1999).   

Extraschedular Rating

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for a left elbow disorder, to include 
injury residuals, is denied.  

Service connection for a right knee disorder, to include 
injury residuals, is denied.  

Service connection for a back disorder, is denied.  

Service connection for head injury residuals, to include 
chronic organic brain syndrome, is denied.  

A compensable disability evaluation for forehead laceration 
residuals is denied.  

A compensable disability evaluation for left third metacarpal 
fracture residuals is denied.  



A compensable rating under the provisions of 38 C.F.R. 
§ 3.324 (1999) is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals




 


